DETAILED ACTION
Status of the Claims
	Claims 1 and 7-15 are pending in the instant application. Claims 7-15 have been withdrawn based upon Restriction/Election. Claim 1 is being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 06/01/2017, the filing date of PCT/KR2017/005748. Applicant's claim for foreign priority to the Republic of Korea documents 10-2016-0068383; 10-2016-0121436; 10-2017-0035634; 10-2016-0145857; 10-2016-0163088; and 10-2016-0141895, is acknowledged, however no English translation of these foreign priority documents have been provided. Accordingly, foreign priority to these documents cannot be afforded at this time.

Information Disclosure Statement


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trave et al. (“Surface control of optical properties in silicon nanocrystals produced by laser pyrolysis,” 2006, ELSEVIER; Applied Surface Science, Vol. 252, pp. 4467-4471). 
Applicant Claims
	Applicants claim an antimicrobial agent comprising carbon-group non-oxide nanoparticles having an average particle size of 5 to 400 nm; and a first oxide layer formed on a surface of the carbon-group non-oxide nanoparticles, wherein the carbon-group non-oxide nanoparticles are one selected from the group consisting of Si, SiB4, SiC, SiGe, SiGeB, SiGeC, Ge, GeB4, GeC, and CB4, and wherein one or more functional groups selected from the group consisting of a carboxyl group, a hydroxyl group, and an alkoxy group are bonded to a surface of the first oxide layer (instant claim 1).
	Applicants have elected election Silicon (Si), and particularly Example 10 of the instant specification which is silicon nanoparticles coated with a hydroxide (-OH) layer, as the species of carbon-group non-oxide nanoparticles in the reply filed on 05/04/2020. The claims are examined with respect to the elected species only.
Disclosure of the Prior Art
	Trave et al. discloses Si (silicon) nanoparticles prepared by laser pyrolysis of silane having an average TEM size of 12.7 nm, and surface functionalized by alkaline etching with tetra-methyl ammonium hydroxide (TMAH) to produce –OH terminated surfaces (see whole document, particularly, abstract; p. 4468, §3, first paragraph; p. 4407, §3.2, and §4).
	Regarding the limitations “a first oxide layer formed on a surface of the carbon-group non-oxide nanoparticles” and “wherein one or more functional groups selected from […] a hydroxyl group […] are bonded to a surface of the first oxide layer.”, Trave et al. teaches that “Here attempts are reported to disperse the agglomerates and to passivate the particle surfaces by two different approaches: etching either with acid or with alkaline solutions to remove the native oxide that -1 is due to stretching of surface adsorbed OH, and the one at 1100 cm-1 is assigned to asymmetric stretching of Si–O. The weak peak at 2110 cm-1, arising from Si–H bonds, indicates that a limited fraction of particles are Si–H terminated. The peak at 2270 cm-1, due to stretching Si–H for O–Si–H group, almost disappears after alkaline treatments, while the peaks at 1645 (bending OH), 800 (bending O–Si–O), 630 (rocking Si–O), 460 (rocking Si–O–Si) cm-1 are stronger in the treated sample, indicating a large presence of OH groups bonded on the particle 
	The limitation “antimicrobial agent” has been regarded as an intended use and thus not limiting the invention as currently claimed. The MPEP § 2106 (II) (C.) indicates:
	The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim: (A)    statements of intended use or field of use…
Also see MPEP § 2111.03 (II) for a discussion of preamble statements reciting intended use.
	In the instant case the silicon nanocrystals surface functionalized with hydroxyl (-OH) groups would have inherently functioned as an antimicrobial agent, especially in the absence of evidence to the contrary. The examiner directs Applicants to MPEP §2112-I stating:
I.    SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
	"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. 
	The examiner further notes that in the art pertaining to nanoparticles, one of ordinary skill in the art would have clearly recognized that toxicity of nanoparticles is well-known often limiting their applications. For example, Bhattacharjee et al. (“Cytotoxicity of surface-functionalized silicon and germanium nanoparticles: the dominant role of surface charges,” 2013, RCS Publishing; Nanoscale, Vol. 5, pp. 4870-4883) stating, in part, “Nanoparticles (NPs), with their unconventional properties and ability to interact with a wide variety of biomolecules, have the potential to revolutionize the medical field, including diagnostic, and therapeutics. Unfortunately, often the applicabilities of different NPs are hampered by their toxicity. (see whole article, particularly lines 1-5).
	Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by BRITTON (US 2010/0148144; published June, 2010).
Applicant Claims
	Applicants claims are discussed above.
Disclosure of the Prior Art
	BRITTON discloses semiconductor nanoparticles with surface modification (see whole document), and particularly nanoparticles having a size in the range of 1 nm to 500 nm ([0008]) including intrinsic silicon (i.e. pure undoped silicon) ([0014]) the surface of each nanoparticle terminated with hydroxyl (-OH) groups ([0026]; claim 21; Figure 1d).
	BRITTON discloses of “A semiconducting ink was prepared from a commercially available intrinsic silicon nanopowder from MTI Crystals Corp.” that “The manufacturers state, in their certificate of analysis, that "Silicon nanopowder is very sensitive to air. Powder must be opened, stored, and operated in inert gas environmental to avoid explosion and 0 2 contamination." They further recommend that to eliminate oxygen "the powder be roasted for one hour at 120° C. in vacuum or nitrogen". The present inventors have, nevertheless, determined that exposure to ambient air yields a stable powder with the desired oxygen and hydrogen surface termination, suitable for use in a nanoparticulate semiconductor composite with an organic polymer binder.” ([0063]-[0064]). It is clear that the silicon nanoparticles of 
	BRITTON claims (1) “Nanoparticles comprising a single element or a compound of elements in one or more of groups II, III, IV, V, and VI, the nanoparticles having semiconducting properties involving the transport of charge carriers, a size in the range of 1 nm to 500 nm, and comprising from 0.1 to 20 atomic percent of a substituent comprising oxygen or hydrogen.” And that (claim 6) “The nanoparticles of claim 1 comprising intrinsic silicon.” BRITTON further claims (15) 
“The nanoparticles of claim 1 wherein the surface of each nanoparticle is at least partially covered by an oxide of at least one of the elements of which the nanoparticle is comprised.” BRITTON further claims (21) that  “The nanoparticles of claim 1 wherein the surface of each nanoparticle is partially or fully terminated with hydroxyl (OH) groups.” And that (claim 22) “The nanoparticles of claim 1 wherein the surface of each nanoparticle is partially or fully terminated with a combination of oxygen, hydrogen and hydroxyl groups.” 
	The limitation “antimicrobial agent” has been regarded as an intended use and thus not limiting the invention as currently claimed, as discussed above.
	In the instant case the silicon nanocrystals surface functionalized with hydroxyl (-OH) groups would have inherently functioned as an antimicrobial agent, especially in the absence of evidence to the contrary.
Response to Arguments:
	Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
	The examiner notes that the rejection over CHO (US 2007/0098988; published May, 2007) in withdrawn as the evidence suggests that there is not a first oxide layer on their particles. Particularly, Trave et al. teaches that etching of silicon particles can take place under acidic or basic conditions, where under acidic conditions (e.g. hydrofluoric acid, HF) results in a hydrophobic surface with hydrogen termination (H-terminated) (p. 4468, col. 1, lines 1-12). CHO discloses a process including combining silicon nanoparticles with a halogenated hydrogen aqueous solution ([0029]) such as HF, HCl, HBr, HI under an inert gas atmosphere ([0026]). However, as discussed in BRITTON special handling is required to avoid an oxide layer on silicon nanoparticles ([0063]-[0064]). CHO does not teach or suggest an oxide layer is present, and the Office does not have access to laboratory equipment to test the compositions of CHO for presence of an oxide layer in the silicon nanoparticles coated with hydroxyl groups. Accordingly the rejection over CHO is withdrawn.
	Applicant’s argument that the recited nanoparticles are surface-treated to form a very thin oxide layer (a first oxide layer), resulting in excellent antibacterial activity and “the anticipation rejections based on Trave, [BRITTON], Cho do not st paragraph). 
	In response the examiner has addressed the limitations added to claim 1 in the above rejections, and indicated why the rejection over CHO has been withdrawn. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The examiner cites Grunder et al. (“Investigations on Hydrophilic and Hydrophobic Silicon (100) Wafers Surfaces by X-Ray Photoelectron and High-Resolution Electron Energy Loss-Spectroscopy,” Appl. Phys. A, Vol. 39, pp. 73-82) cited by Trave et al. as citation number 8, in discussing the alkaline etching process that results in hydrophilic surfaces including oxides formed on the surface (p. 4468, col. 1, lines 1-12)(see whole document).
	Claim 1 is pending and has been examined on the merits. Claim 1 is rejected under 35 U.S.C. 102(a)(1). No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                


/TIGABU KASSA/Primary Examiner, Art Unit 1619